UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (100.3%) (a) Shares Value Aerospace and defense (1.2%) European Aeronautic Defence and Space Co. (France) 22,113 $1,408,874 Northrop Grumman Corp. 13,400 1,276,484 Airlines (0.9%) Copa Holdings SA Class A (Panama) 6,300 873,621 Japan Airlines Co., Ltd. (Japan) 17,200 1,039,402 Automobiles (3.7%) Nissan Motor Co., Ltd. (Japan) 227,300 2,275,428 Tesla Motors, Inc. (NON) (S) 8,700 1,682,754 Toyota Motor Corp. (Japan) 48,200 3,074,561 Yamaha Motor Co., Ltd. (Japan) 65,500 955,562 Beverages (0.7%) Britvic PLC (United Kingdom) 163,828 1,518,392 Biotechnology (1.1%) Celgene Corp. (NON) 15,200 2,339,736 Building products (1.0%) Fortune Brands Home & Security, Inc. 25,700 1,069,891 Masco Corp. 33,000 702,240 Owens Corning, Inc. (NON) 12,900 489,942 Capital markets (2.9%) Blackstone Group LP (The) 56,109 1,396,553 Charles Schwab Corp. (The) 112,200 2,371,908 Morgan Stanley 93,900 2,530,605 Chemicals (4.5%) Airgas, Inc. 8,600 912,030 Monsanto Co. 44,100 4,602,717 Sherwin-Williams Co. (The) 6,020 1,096,724 Solvay SA (Belgium) 8,923 1,338,124 Tronox, Ltd. Class A (S) 50,300 1,230,841 Zeon Corp. (Japan) 46,000 585,910 Commercial banks (5.9%) Banco Popular Espanol SA (Spain) (NON) 161,175 865,423 Barclays PLC NPR (United Kingdom) (NON) 208,517 272,587 Barclays PLC (United Kingdom) 834,069 3,584,980 Credicorp, Ltd. (Peru) 11,100 1,425,906 Erste Group Bank AG (Czech Republic) 34,170 1,079,860 Grupo Financiero Banorte SAB de CV (Mexico) 202,500 1,261,767 Regions Financial Corp. 90,100 834,326 Societe Generale SA (France) 18,720 932,733 UniCredit SpA (Italy) 263,644 1,680,633 Zions Bancorp. (S) 33,500 918,570 Commercial services and supplies (0.4%) Regus PLC (United Kingdom) 271,555 800,110 Communications equipment (0.6%) Alcatel-Lucent ADR (France) (NON) (S) 390,600 1,378,818 Computers and peripherals (0.1%) Gemalto NV (Netherlands) (S) 2,699 289,807 Construction materials (0.7%) HeidelbergCement AG (Germany) 19,604 1,511,978 Consumer finance (0.5%) Credit Saison Co., Ltd. (Japan) 44,500 1,203,779 Containers and packaging (1.2%) MeadWestvaco Corp. 35,200 1,350,976 Sealed Air Corp. 45,500 1,237,145 Diversified financial services (6.1%) Bank of America Corp. 296,800 4,095,840 CME Group, Inc. 56,600 4,181,608 ING Groep NV (Netherlands) (NON) 162,949 1,840,941 JPMorgan Chase & Co. 62,100 3,209,949 Diversified telecommunication services (0.9%) CenturyLink, Inc. (S) 62,100 1,948,698 Electrical equipment (0.6%) Schneider Electric SA (France) 14,610 1,235,519 Electronic equipment, instruments, and components (0.6%) Hitachi, Ltd. (Japan) 216,000 1,421,761 Energy equipment and services (2.5%) Ezion Holdings, Ltd. (Singapore) 1,100,000 1,928,979 Halliburton Co. 48,300 2,325,645 Petrofac, Ltd. (United Kingdom) 46,882 1,066,357 Food and staples retail (0.4%) CP ALL PCL (Thailand) 793,200 893,871 Health-care equipment and supplies (0.5%) Olympus Corp. (Japan) (NON) 37,400 1,134,994 Health-care providers and services (3.8%) Aetna, Inc. 30,500 1,952,610 Capital Senior Living Corp. (NON) 49,302 1,042,737 Catamaran Corp. (NON) 49,100 2,256,145 Emeritus Corp. (NON) 45,554 844,116 UnitedHealth Group, Inc. 31,900 2,284,359 Hotels, restaurants, and leisure (2.6%) Alsea SAB de CV (Mexico) 328,100 918,164 Compass Group PLC (United Kingdom) 97,564 1,342,545 Penn National Gaming, Inc. (NON) (S) 20,100 1,112,736 Thomas Cook Group PLC (United Kingdom) (NON) 599,771 1,489,468 TUI Travel PLC (United Kingdom) 117,263 698,031 Household durables (3.7%) Coway Co., Ltd. (South Korea) 20,174 1,116,945 Hovnanian Enterprises, Inc. Class A (NON) (S) 168,900 883,347 Persimmon PLC (United Kingdom) 40,119 705,343 PulteGroup, Inc. 59,100 975,150 Sekisui House, Ltd. (Japan) 72,000 965,420 Standard Pacific Corp. (NON) 104,942 830,091 Taylor Morrison Home Corp. Class A (NON) 40,655 920,836 Taylor Wimpey PLC (United Kingdom) 423,715 688,696 Techtronic Industries Co. (Hong Kong) 373,000 971,467 Independent power producers and energy traders (0.3%) NRG Energy, Inc. (S) 24,300 664,119 Insurance (4.0%) Admiral Group PLC (United Kingdom) 34,971 698,058 American International Group, Inc. 62,567 3,042,633 Assured Guaranty, Ltd. 41,200 772,500 Genworth Financial, Inc. Class A (NON) 70,600 902,974 Hartford Financial Services Group, Inc. (The) (S) 35,000 1,089,200 Porto Seguro SA (Brazil) 47,200 596,309 Prudential PLC (United Kingdom) 87,391 1,628,405 Internet and catalog retail (0.5%) Bigfoot GmbH (acquired 8/2/13, cost $219,820) (Private) (Brazil) (F) (RES) (NON) 10 167,893 HomeAway, Inc. (NON) (S) 18,600 520,800 Zalando GmbH (acquired 9/30/13, cost $358,710) (Private) (Germany) (F) (RES) (NON) 8 304,913 Internet software and services (5.9%) eBay, Inc. (NON) 31,600 1,762,964 Facebook, Inc. Class A (NON) 74,000 3,717,760 Google, Inc. Class A (NON) 3,220 2,820,430 Telecity Group PLC (United Kingdom) 92,035 1,236,663 Yahoo!, Inc. (NON) 67,300 2,231,668 Yandex NV Class A (Russia) (NON) 27,160 989,167 IT Services (2.2%) Computer Sciences Corp. 19,300 998,582 Visa, Inc. Class A (S) 19,300 3,688,230 Leisure equipment and products (0.6%) Brunswick Corp. 31,700 1,265,147 Machinery (0.9%) Volvo AB Class B (Sweden) 131,875 1,975,037 Media (2.8%) Atresmedia Corporacion de Medios de Comunicacion S.A. (Spain) (S) 114,673 1,475,338 CBS Corp. Class B 21,900 1,208,004 DISH Network Corp. Class A 52,500 2,363,025 Global Mediacom Tbk PT (Indonesia) 6,102,000 1,017,000 Multi-utilities (0.6%) Veolia Environnement (France) 74,349 1,269,861 Multiline retail (0.7%) J.C. Penney Co., Inc. (NON) 83,200 733,824 Mitra Adiperkasa Tbk PT (Indonesia) 1,289,000 690,138 Oil, gas, and consumable fuels (7.6%) BG Group PLC (United Kingdom) 83,313 1,592,205 Cabot Oil & Gas Corp. 17,800 664,296 Cairn Energy PLC (United Kingdom) (NON) 100,848 428,239 Energy Transfer Equity L.P. 14,100 927,498 EXCO Resources, Inc. (S) 119,300 804,082 Genel Energy PLC (Jersey) (NON) 91,703 1,394,021 HRT Participacoes em Petroleo SA (Brazil) (NON) 333,714 174,664 Kodiak Oil & Gas Corp. (NON) 178,600 2,153,916 Marathon Oil Corp. 69,700 2,431,136 Noble Energy, Inc. 30,600 2,050,506 Origin Energy, Ltd. (Australia) 48,872 642,857 Royal Dutch Shell PLC Class A (United Kingdom) (S) 95,713 3,156,853 Pharmaceuticals (5.3%) Astellas Pharma, Inc. (Japan) 36,300 1,846,483 AstraZeneca PLC (United Kingdom) 39,358 2,048,811 Bristol-Myers Squibb Co. 36,500 1,689,220 Sanofi (France) 49,531 5,023,592 ViroPharma, Inc. (NON) 22,700 892,110 Professional services (0.5%) Experian Group, Ltd. (United Kingdom) 56,829 1,082,846 Real estate management and development (2.5%) Altisource Residential Corp. 29,241 671,958 BR Malls Participacoes SA (Brazil) 113,400 1,028,444 BR Properties SA (Brazil) 118,700 1,055,087 CBRE Group, Inc. Class A (NON) 25,600 592,128 Forestar Group, Inc. (NON) 45,161 972,316 Iguatemi Empresa de Shopping Centers SA (Brazil) 95,713 1,049,850 Road and rail (0.4%) Localiza Rent a Car SA (Brazil) 59,000 878,491 Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 81,800 1,434,772 Lam Research Corp. (NON) 26,500 1,356,535 Micron Technology, Inc. (NON) 114,100 1,993,327 Samsung Electronics Co., Ltd. (South Korea) 2,711 3,448,432 Software (0.3%) Fidessa Group PLC (United Kingdom) 19,092 614,452 Specialty retail (5.5%) Home Depot, Inc. (The) 23,965 1,817,745 Industria de Diseno Textil (Inditex) SA (Spain) 17,051 2,627,383 Lowe's Cos., Inc. 95,000 4,522,950 Office Depot, Inc. (NON) 277,200 1,338,876 Sears Hometown and Outlet Stores, Inc. (NON) 20,800 660,400 Tile Shop Holdings, Inc. (NON) 32,641 962,583 Textiles, apparel, and luxury goods (0.7%) Luxottica Group SpA (Italy) 27,891 1,483,636 Thrifts and mortgage finance (0.8%) Radian Group, Inc. (S) 129,900 1,809,507 Tobacco (4.1%) Japan Tobacco, Inc. (Japan) 158,300 5,684,918 Philip Morris International, Inc. 36,500 3,160,535 Trading companies and distributors (2.3%) HD Supply Holdings, Inc. (NON) (S) 82,900 1,821,313 Mitsubishi Corp. (Japan) 68,800 1,390,069 Rexel SA (France) 41,650 1,059,309 W.W. Grainger, Inc. 2,700 706,617 Water utilities (0.4%) United Utilities Group PLC (United Kingdom) 80,090 895,935 Wireless telecommunication services (0.5%) SoftBank Corp. (Japan) 17,500 1,208,861 Total common stocks (cost $184,796,339) SHORT-TERM INVESTMENTS (8.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 17,890,060 $17,890,060 Putnam Short Term Investment Fund 0.06% (AFF) 269,009 269,009 SSgA Prime Money Market Fund 0.02% (P) 570,000 570,000 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEGSF) $70,000 69,979 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEGSF) 10,000 9,998 U.S. Treasury Bills with an effective yield of 0.09%, August 21, 2014 (SEGSF) 25,000 24,983 U.S. Treasury Bills with an effective yield of zero %, October 17, 2013 (i) 111,000 111,000 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEGSF) 165,000 164,973 Total short-term investments (cost $19,109,908) TOTAL INVESTMENTS Total investments (cost $203,906,247) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $90,913,143) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 10/18/13 $2,325,419 $2,290,373 $(35,046) Barclays Bank PLC British Pound Sell 12/18/13 1,898,550 1,814,964 (83,586) Hong Kong Dollar Buy 11/20/13 1,833,697 1,834,295 (598) Japanese Yen Buy 11/20/13 1,036,536 1,026,824 9,712 Japanese Yen Sell 11/20/13 1,016,397 1,034,377 17,980 Norwegian Krone Sell 12/18/13 169,223 167,290 (1,933) Singapore Dollar Sell 11/20/13 569,806 559,662 (10,144) Swedish Krona Buy 12/18/13 621,785 603,340 18,445 Swiss Franc Buy 12/18/13 3,246,548 3,132,701 113,847 Citibank, N.A. Australian Dollar Buy 10/18/13 2,126,175 2,093,436 32,739 Danish Krone Buy 12/18/13 801,259 780,426 20,833 Euro Buy 12/18/13 5,008,040 4,875,681 132,359 Credit Suisse International Australian Dollar Buy 10/18/13 589,346 588,421 925 British Pound Sell 12/18/13 2,268,261 2,179,702 (88,559) Canadian Dollar Buy 10/18/13 454,158 435,906 18,252 Japanese Yen Buy 11/20/13 577,452 585,113 (7,661) Norwegian Krone Buy 12/18/13 2,546,806 2,517,779 29,027 Swiss Franc Buy 12/18/13 2,248,827 2,169,768 79,059 Deutsche Bank AG Australian Dollar Sell 10/18/13 2,963,598 2,917,996 (45,602) British Pound Sell 12/18/13 161,314 155,000 (6,314) Canadian Dollar Buy 10/18/13 753,243 737,552 15,691 Canadian Dollar Sell 10/18/13 753,243 752,788 (455) Euro Buy 12/18/13 3,139,784 3,056,965 82,819 Goldman Sachs International Australian Dollar Buy 10/18/13 88,719 87,336 1,383 Australian Dollar Sell 10/18/13 88,719 85,827 (2,892) HSBC Bank USA, National Association Australian Dollar Sell 10/18/13 3,465,530 3,412,279 (53,251) British Pound Buy 12/18/13 2,700,750 2,595,222 105,528 Euro Sell 12/18/13 3,371,033 3,281,491 (89,542) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 5,172,061 5,091,750 80,311 Canadian Dollar Buy 10/18/13 1,340,252 1,339,521 731 Canadian Dollar Sell 10/18/13 1,340,252 1,312,221 (28,031) Euro Sell 12/18/13 3,029,235 2,941,849 (87,386) Japanese Yen Buy 11/20/13 649,395 648,518 877 Japanese Yen Sell 11/20/13 649,395 643,553 (5,842) Norwegian Krone Sell 12/18/13 3,586,672 3,554,310 (32,362) Singapore Dollar Sell 11/20/13 122,363 120,263 (2,100) Swedish Krona Buy 12/18/13 284,386 276,977 7,409 Swiss Franc Sell 12/18/13 2,142,051 2,072,188 (69,863) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 1,389,213 1,367,673 21,540 State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 1,411,486 1,389,464 22,022 Canadian Dollar Buy 10/18/13 1,650,205 1,615,493 34,712 Euro Sell 12/18/13 1,908,173 1,857,544 (50,629) Israeli Shekel Buy 10/18/13 601,273 581,705 19,568 Japanese Yen Sell 11/20/13 1,185,931 1,173,182 (12,749) Swedish Krona Buy 12/18/13 107,983 104,708 3,275 UBS AG Australian Dollar Buy 10/18/13 565,955 547,540 18,415 Australian Dollar Sell 10/18/13 565,955 557,137 (8,818) British Pound Sell 12/18/13 1,634,494 1,570,650 (63,844) Canadian Dollar Buy 10/18/13 863,775 842,984 20,791 Euro Sell 12/18/13 628,525 612,002 (16,523) Norwegian Krone Buy 12/18/13 2,134,933 2,111,233 23,700 Swiss Franc Buy 12/18/13 4,894,552 4,721,926 172,626 WestPac Banking Corp. Australian Dollar Buy 10/18/13 1,335,722 1,315,153 20,569 British Pound Sell 12/18/13 3,205,401 3,079,921 (125,480) Canadian Dollar Buy 10/18/13 1,407,503 1,377,764 29,739 Japanese Yen Sell 11/20/13 2,338,175 2,313,400 (24,775) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NPR Nil Paid Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $217,155,512. (b) The aggregate identified cost on a tax basis is $205,681,550, resulting in gross unrealized appreciation and depreciation of $35,672,112 and $4,479,189, respectively, or net unrealized appreciation of $31,192,923. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $526,603, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,928,047 $10,482,549 $14,410,596 $370 $— Putnam Short Term Investment Fund * — 23,553,840 23,284,831 117 269,009 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $17,307,495. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $17,890,060, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $325,148 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.0% United Kingdom 11.7 Japan 10.4 France 5.6 Spain 2.3 Brazil 2.3 South Korea 2.1 Italy 1.4 Mexico 1.0 Netherlands 1.0 Sweden 0.9 Singapore 0.9 Germany 0.8 Indonesia 0.8 Peru 0.7 Jersey 0.6 Belgium 0.6 Czech Republic 0.5 Russia 0.5 Other 1.9 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $244,119 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $310,023 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $269,919. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $44,293,393 $— $472,806 Consumer staples 11,257,716 — — Energy 21,741,254 — — Financials 49,597,337 — — Health care 23,354,913 — — Industrials 17,809,765 — — Information technology 29,383,368 — — Materials 13,866,445 — — Telecommunication services 3,157,559 — — Utilities 2,829,915 — — Total common stocks — Short-term investments 839,009 18,270,993 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $200,899 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,154,884 $953,985 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $107,800,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $ $159,984 $185,931 $127,263 $98,510 $ $1,383 $105,528 $89,328 $21,540 $79,577 $235,532 $50,308 $1,154,884 Securities on loan 17,307,495 17,307,495 Total Assets $ $159,984 $185,931 $127,263 $98,510 $17,307,495 $1,383 $105,528 $89,328 $21,540 $79,577 $235,532 $50,308 $18,462,379 Liabilities: Forward currency contracts# $35,046 $96,261 $ $96,220 $52,371 $ $2,892 $142,793 $225,584 $ $63,378 $89,185 $150,255 $953,985 Total Liabilities $35,046 $96,261 $ $96,220 $52,371 $ $2,892 $142,793 $225,584 $ $63,378 $89,185 $150,255 $953,985 Total Financial and Derivative Net Assets $(35,046) $63,723 $185,931 $31,043 $46,139 $17,307,495 $(1,509) $(37,265) $(136,256) $21,540 $16,199 $146,347 $(99,947) $17,508,394 Total collateral received (pledged)##† $50,000 $63,723 $185,931 $31,043 $40,000 $17,307,495 $ $(37,265) $(136,256) $ $ $110,935 $ $17,615,606 Net amount $(85,046) $ $ $ $6,139 $ $(1,509) $ $ $21,540 $16,199 $35,412 $(99,947) $(107,212) # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
